Citation Nr: 1532913	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  14-02 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation for service-connected lumbar strain in excess of 10 percent.

3.  Entitlement to an initial evaluation for service-connected right shoulder strain in excess of 10 percent.

4.  Entitlement to an initial evaluation for service-connected left knee strain in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 2011 through July 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Regional Office (RO) of the Department of Veterans' Affairs (VA) in Muskogee, Oklahoma. 

The U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  At her September 2012 VA examination, the Veteran was diagnosed with an adjustment disorder with mixed anxiety and depressed mood, as well as alcohol abuse.  Accordingly, the Board has recharacterized the Veteran's service connection claim for PTSD as reflected on the title page.

On her July 2013 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a videoconference hearing before a Member of the Board in connection with her claim.  This hearing was scheduled for September 22, 2014.  The Veteran did not appear at the scheduled hearing, and did not submit a request for postponement.  As such, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A preliminary review of the record discloses that further development is necessary.

This is a case in which not all of the Veteran's service records are of record.  In these circumstances, when a Veteran's STRs are unavailable through no fault of her own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened. Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In addition, when VA is unable to produce records that were once in its custody an explanation should be given a claimant as to how STRs are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified. 38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1); Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  Moreover, the claimant should be assisted in obtaining sufficient evidence from alternate or collateral sources. Id. at 263 (citing VA Adjudication Manual).  The record includes an October 2012 correspondence that a search for service treatment records was conducted but no record was found.  The rating decision and statement of the case only indicate that service treatment records from August 2011 through December 2011 were reviewed.  The RO never completed a formal finding of unavailability of service treatment records.  While the Veteran submitted some limited service treatment records, she was never informed that her complete records were unavailable or that she could provide alternate records.  On remand, further search for the service treatment records should be undertaken.  

Remand is necessary in order to associate outstanding VA treatment records with the claims file.  The October 2012 rating decision listed treatment records from the Oklahoma City VA Medical Center, dated June 2012 through September 2012, as evidence of record.  The November 2013 Statement of the Case (SOC) listed treatment records from the Oklahoma City VA Medical Center, dated June 2012 through August 2013, as evidence of record.  The SOC indicated that these records do not show treatment for right shoulder strain, left knee strain, or a formal diagnosis of PTSD, although the Veteran had been treated for adjustment disorder, depression, and rule/out PTSD.  Per the SOC, VA treatment records showed treatment for low back pain, but did not support an evaluation in excess of 10 percent for this condition.  However, no treatment records from the Oklahoma City VA Medical Center appear in the claims file. 

Accordingly, the Board concludes that the outstanding VA medical records are relevant to the instant claims.  Once VA is aware of the existence of relevant records, it must make such efforts as are necessary to obtain them, and may abandon such efforts only upon concluding that the records do not exist, or further efforts would be otherwise futile.  See 38 C.F.R. § 3.159.  Further, complete VA treatment records are in the constructive possession of VA adjudicators.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, all relevant outstanding VA treatment records must be obtained on remand - including, but not limited to, those produced from June 2012 through August 2013. 

Additionally, during the September 2012 VA mental health examination the Veteran reported that during service she received mental health counseling while she was at the wounded warrior program at Ft. Sam Houston.  She also reported that since returning from service she has received treatment from her primary care provided as well as individual therapy with a therapist at Ft. Sam Houston.  These records are relevant and should be obtained.  The Veteran should also be afforded the opportunity to submit additional private treatment evidence as she believes relevant to her claim, or to identify such evidence and authorize VA to obtain it.  

Finally, an addendum opinion must be obtained from the examiner who provided the September 2012 examination report.  Specifically, the examiner diagnosed adjustment disorder with mixed anxiety and depressed mood; however, the examiner did not provide an opinion as to whether this disorder was related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to secure all service treatment records through official channels or from any other appropriate source.  These records should be associated with the claims file. 

If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records and the RO should issue notice compliant with Dixon and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claims.  The appellant should further be informed of alternative sources for obtaining sufficient evidence to validate her claims (e.g., buddy statements, unit history searches, etc.).  The appellant must then be afforded a reasonable opportunity to respond.

2.  Request the Veteran to identify all records of VA and non-VA health-care providers who have treated or examined him for any psychiatric, left knee, right shoulder, or lower back condition.  After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant records that have not been previously received from each health-care provider the Veteran identifies.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

3.  Records of the Veteran's treatment at the Wounded Warrior program at Ft. Sam Houston during service and any additional post-service therapy records from Ft. Sam Houston should be requested and associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file, and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

4.  Records of the Veteran's treatment at the Oklahoma City VA Medical Center, dated June 2012 through August 20134, should be requested and associated with the claims file.

Updated treatment records from the VA Health Care System, though the present, should be requested and associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file, and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

5.  After any records requested above have been obtained, return the claims file to the examiner who provided the September 2012 examination, if available. That examiner must review the claims file, any relevant records in the Virtual VA electronic records system, and this remand; the ensuing addendum must indicate that such a review occurred.

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disability was incurred in or aggravated by military service?

A thorough rationale should be provided for all opinions expressed.

If the September 2012 examiner is unavailable, a similarly qualified individual should provide the requested opinion. Only if it is specifically indicated that a new examination is necessary to provide the requested opinion should the Veteran be requested to submit to any additional examination.

6.  After undertaking any additional development, including the conduct of any VA examinations, deemed necessary, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


